UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________

UNITED STATES OF AMERICA
                                                 18-mj-05083 MJR
                                                 DECISION AND ORDER

       v.


DONALD BRENNAN,

                      Defendant.
_______________________________

       On June 4, 2018, defendant Donald Brennan was charged, in a criminal complaint,

with knowingly failing to register or update a registration as required by the Sex Offender

Registration and Notification Act, in violation of Section 2250(a) of Title 18 of the United

States Code. (Dkt. No 1). On December 3, 2018, defendant moved for dismissal of the

criminal complaint against him and to be released based on speedy trial and due process

grounds. (Dkt. No. 12). The Government filed a response in opposition on December 7,

2018 (Dkt. No. 14), defendant filed a reply on December 14, 2018 (Dkt. No. 15), and the

Court heard oral argument on December 21, 2018. For the reasons stated below and for

the reasons stated on the record on December 21, 2018, the Court denies the motion to

dismiss the criminal complaint.

       There is no statutory or constitutional speedy trial violation. The plain language of

the Speedy Trial Act excludes time–without limitation–for the completion of mental

competency evaluations. 18 U.S.C. § 3161(h)(1(A); see also United States v. Vasquez,

918 F.2d 329, 333 (2d Cir. 1990). Further, the time limits in 18 U.S.C. § 4247(b) are not
applicable to Speedy Trial Act calculations. United States v. Murphy, 241 F.3d 447, 456

(6th Cir. 2001).

       Defendant’s argument that the Speedy Trial Act was violated because the 10-day

transportation limit was exceeded is both legally and factually without merit. The time for

competency exams is excludable regardless of transportation delays. Vasquez, 918 F.2d

at 333. In addition, all the time since defendant’s initial appearance on June 5, 2018 has

been properly excluded under the Speedy Trial Act as either motions have been pending

or mental competency evaluations were being performed.

       There is no constitutional speedy trial violation as defendant has been detained for

only six months. Moreover, there is no due process violation in this case. Defendant’s

reliance on Jackson v. Indiana, 406 U.S. 715 (1972) is misplaced. In that case, the

Supreme Court held that the State of Indiana’s statutory scheme, which permitted an

incompetent defendant to be held indefinitely without consideration of his prognosis, was

unconstitutional. Id. Here, the defendant will only be held for up to four months to

determine whether his competency can be restored. 18 U.S.C. § 4241(d)(1).

       Finally, the plain language of 18 U.S.C. § 4241(d) is mandatory. United States v.

Magassouba, 544 F.3d 387, 404 (2d Cir. 2008).          Here, the Court has found by a

preponderance of the evidence that the defendant is incompetent.           (Dkt. No. 13).

Therefore, under the statute, he must be committed to the custody of the Attorney General

for an attempt at restoration.

       The motion to dismiss the criminal complaint is denied.




                                            2
SO ORDERED.


Dated:   January 4, 2019
         Buffalo, New York



                                 /s/ Michael J. Roemer
                                 MICHAEL J. ROEMER
                                 United States Magistrate Judge




                             3
